[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS
                                                                      FILED
                         FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                           ________________________   ELEVENTH CIRCUIT
                                                                   JAN 06, 2011
                                 No. 09-15587                       JOHN LEY
                                                                      CLERK
                             Non-Argument Calendar
                           ________________________

                      D. C. Docket No. 08-00052-CR-HLM-4

UNITED STATES OF AMERICA,

                                                                   Plaintiff-Appellee,
                                       versus

NATHAN CORLEY,
                                                               Defendant-Appellant.

                           ________________________

                    Appeal from the United States District Court
                       for the Northern District of Georgia
                         _________________________

                                  (January 6, 2011)

Before EDMONDSON, CARNES and MARCUS, Circuit Judges.

PER CURIAM:

      Nathan Corley appeals his conviction under 21 U.S.C. section 841(a)(1) for

possession with intent to distribute cocaine. The district court concluded correctly

that, because the deputies had probable cause to stop and to search Corley’s
vehicle, the deputies’ actions violated no constitutional rights and required no

suppression of evidence; accordingly, we affirm.



                                     I. BACKGROUND



       One evening in 2008, two sheriff’s deputies observed Corley’s vehicle

driving more slowly than other vehicles on the interstate and--for no apparent

reason--veering out of and back into its lane. While they followed Corley’s

vehicle, police dispatch told the deputies that Corley’s tag number was not on file,

prompting the deputies’ suspicion of an invalid tag.1 When the deputies pulled

over Corley’s vehicle, they smelled burnt marijuana and witnessed Corley

behaving nervously, failing to look them in the eye, and giggling. In a pat-down

search of Corley outside his vehicle, the deputies found a small bag of marijuana in

Corley’s pocket. Having found marijuana, the deputies’ searched Corley’s vehicle

and discovered a box of cocaine in the trunk.

       Corley’s case comes to us after both the magistrate judge and the district

court judge denied Corley’s motion to suppress evidence from the deputies’ search



       1
          The deputies later discovered that this tag search was performed incorrectly and that the
tag was legitimate. But this error raises no question about the reasonableness of the deputies’
belief at the pertinent time that Corley’s tag may not have been registered.

                                                 2
and seizure.



                                   II. DISCUSSION



      We review a district court’s denial of a motion to suppress as a mixed

question of law and fact, reviewing the district court’s findings of fact for clear

error and the district court’s application of law to those facts de novo. United

States v. Ponce-Aldona, 579 F.3d 1218, 1221 (11th Cir. 2009). We afford

considerable deference to the magistrate judge’s and district court judge’s

credibility determinations because they are “in a better position than a reviewing

court to assess the credibility of witnesses.” United States v. Ramirez-Chilel, 289

F.3d 744, 749 (11th Cir. 2002).

      Corley first contends that the deputies’ traffic stop of his vehicle was racially

motivated and violated his Fourth Amendment rights. A traffic stop is

constitutional if it is either based upon probable cause to believe that a traffic

violation has occurred or justified by reasonable suspicion that a person is engaged

in criminal activity. See United States v. Harris, 526 F.3d 1334, 1337 (11th Cir.

2008). Probable cause requires more than mere suspicion but does not require the

same “standard of conclusiveness and probability as the facts necessary to support



                                            3
a conviction.” United States v. Dunn, 345 F.3d 1285, 1290 (11th Cir. 2003).

       Here, the magistrate determined that the deputies credibly testified that a

lane violation occurred, which provided sufficient probable cause for the deputies

to stop Corley’s vehicle. See Rayo-Leon v. State, 635 S.E.2d 368, 370 (Ga. Ct.

App. 2006).2 The deputies’ incorrect but reasonable belief of a possible tag

violation provides another source of probable cause and bolsters--rather than

undermines as Corley contends--the deputies’ belief that they had probable cause

for a stop. See United States v. Chanthasouxat, 342 F.3d 1271, 1276 (11th Cir.

2003). Because the deputies had probable cause for the stop, we need not consider

Corley’s claim about a racially motivated pretext for the stop. See Whren v.

United States, 116 S. Ct. 1769, 1774-77 (1996).

       Corley next contends that his constitutional rights were violated during his

detention and pat down after the deputies had stopped him.

       An officer’s investigation after a traffic stop “must be reasonably related in

scope to the circumstances which justified the interference in the first place,” and

the stop “must be limited to the time necessary to effectuate the purpose of the


       2
         Regardless of the motive, if any, behind the deputies’ alleged thirty-minute delay in
telling Corley that they pulled him over because of the improper lane change, the controlling fact
remains that the deputies objectively possessed probable cause for the stop. See
Harris, 526 F.3d at 1337; United States v. Hernandez, 418 F.3d 1206,
1210 n.4 (11th Cir. 2005) (disregarding subjective intentions).
                                                4
stop.” United States v. Ramirez, 476 F.3d 1231, 1236 (11th Cir. 2007) (internal

quotation marks omitted). But an officer may detain a person for investigation

unrelated to the stop’s initial purpose where, under the totality of the

circumstances, the officer “has objectively reasonable and articulable suspicion

that illegal activity has occurred or is occurring.” United States v. Arvizu, 122 S.

Ct. 744, 750 (2002); United States v. Harris, 928 F.2d 1113, 1117 (11th Cir. 1991).

      Here, supported by the magistrate judge’s credibility determinations, the

deputies possessed reasonable suspicion to justify their further investigation into

possible criminal activity because the deputies smelled marijuana when they

approached Corley’s vehicle. See United States v. White, 593 F.3d 1199, 1203

(11th Cir. 2010). Given this reasonable suspicion, the duration of the stop--less

than five minutes between the stop’s beginning and the deputies’ discovery of

cocaine--was constitutionally permissible. See United States v. Purcell, 236 F.3d

1274, 1279 (11th Cir. 2001). Under the totality of the circumstances, we also see

no error in the deputies’ instruction for Corley to exit the vehicle, for the pat down

of Corley, or for the seizure of marijuana from Corley’s pocket. See Pennsylvania

v. Mimms, 98 S. Ct. 330, 333 n.6 (1977); Minnesota v. Dickerson, 113 S. Ct. 2130,

2137 (1993); United States v. Knight, 562 F.3d 1314, 1327 (11th Cir. 2009).

      Last, Corley contends that the deputies’ search of Corley’s trunk violated his



                                           5
Fourth Amendment rights. A warrantless search and seizure of a vehicle is

permissible, even without consent, when officers have appropriate probable cause:

in this context, “when under the totality of the circumstances, there is a fair

probability that contraband or evidence of a crime will be found in the vehicle.”

United States v. Lindsey, 482 F.3d 1285, 1293 (11th Cir. 2007). Because the

deputies smelled marijuana and found Corley in possession of marijuana, the

totality of the circumstances supported the warrantless search of the trunk here.

See United States v. Lueck, 678 F.2d 895, 903 (11th Cir. 1982).

      AFFIRMED.




                                           6